Jenkins, P. J.
(After stating the foregoing facts.) The intention of the plaintiff, as manifested by the expressions quoted from the petition, in the statement of facts, seems clearly to indicate that as to the $206.35 item he based his right of recovery upon the defendant’s breach of the alleged contract set forth therein; and since no amendment was offered, striking or modifying either of the two items of damages sought to be recovered, the *121petition was properly dismissed as embracing a misjoinder of actions. Wolff v. So. Ry. Co., 130 Ga. 251 (60 S. E. 569); Hartley v. Folds, 24 Ga. App. 456 (101 S. E. 130).

Judgment affirmed.


Stephens and Bell, JJ., concur.